Filed 5/7/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                              2020 ND 96

Kayla Jones,                                                      Plaintiff
  v.
Mark Rath,                                       Defendant and Appellant
  and
State of North Dakota,                     Statutory Real Party in Interest



                              No. 20190330

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Per Curiam.

Kayla Jones; no appearance.

Mark Rath, Bismarck, ND, defendant and appellant.
                               Rath v. Rath
                               No. 20190330

Per Curiam.

[¶1] Mark Rath appeals from orders denying his “motion for contempt” and
request to reconsider. On appeal, Mark Rath argues the district court abused
its discretion by not holding Kayla Rath in contempt. We summarily affirm
under N.D.R.App.P. 35.1(a)(4). Mark Rath also made a multitude of additional
arguments, including that he was denied due process. We summarily affirm
the additional issues Mark Rath has raised under N.D.R.App.P. 35.1(a)(1).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte




                                     1